Dismissed and Opinion Filed February 24, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00869-CV

                      IN RE DRISTI SHRESTHA, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-00728-E

                        MEMORANDUM OPINION
                  Before Justices Myers, Molberg, and Goldstein
                           Opinion by Justice Molberg
      Relator’s October 2, 2020 petition for writ of mandamus challenges the trial

court’s decision to abate the underlying lawsuit. Before the Court is relator’s motion

to dismiss the petition without prejudice on the ground that her request for

mandamus relief is moot.

      Because this original proceeding is moot, we dismiss the petition.


                                           /Ken Molberg//
                                           KEN MOLBERG
      200869f.p05                          JUSTICE